Citation Nr: 1617044	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  05-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to substitution as claimant due to the death of the Veteran.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant E.L.D. represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.  He died in July 2010.  The appellant is the Veteran's son and has a filed a claim for substitution as claimant under 38 U.S.C.A. § 5121A, as well as for accrued benefits.  There is one other son filing for substitution and accrued benefits, E.L.D.  His claim will be addressed in a separate decision.

The Veteran's daughter, S.L.D, also filed for accrued benefits.  However, S.L.D. did not file a substantive appeal following issuance of a Statement of the Case in August 2015, and she no longer has an appeal pending before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).

Because payment of accrued benefits to one of the appellants in this case could impact the amount of any accrued benefits paid to the other appellant, such matters reflects a contested claim.  See 38 C.F.R. § 20.3(p) (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for paranoid schizophrenia and assigned an initial 100 percent rating effective June 7, 2004.  In August 2009, the Veteran filed a notice of disagreement (NOD) as to the effective date assigned to his award of service connection; he perfected an appeal for this issue in October 2009.  The Veteran subsequently passed away in July 2010, prior to the Board making a decision on the merits of his claim.  In October 2010, the Board dismissed the Veteran's appeal, noting that such dismissal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. 

In September 2010, the appellant filed a motion to substitute as claimant due to the death of the Veteran.  Thereafter, in January 2011, the RO notified the appellant that he was found not eligible for substitution with respect to the issue of entitlement to an effective date earlier than June 7, 2004 for the grant of service connection for paranoid schizophrenia.  The appellant filed an NOD as to this determination; a statement of the case (SOC) was sent to him in May 2012, and a substantive appeal was received later that same month.

In January 2013, the Board remanded the issue of entitlement to accrued benefits and denied the appellant's motion for substitution.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  

In August 2014, the Court issued a Memorandum Decision which set aside the January 2013 Board decision, and remanded the matter for further adjudication consistent with the Memorandum Decision.  The Board then remanded this matter in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2010.  Neither the appellant nor E.L.D. meets the statutory definition of a child as defined in 38 U.S.C.A. § 101(4)(A). 
 
2.  The appellant does not contend, and the evidence does not indicate, that he bore any expense for the Veteran's last sickness and burial. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits, to include as the surviving child of a veteran or as reimbursement for the decedent's final expenses, are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2015).

2.  As a matter of law, the criteria for substitution of appellant for the Veteran in any claim pending as of the date of his death have not been met.  38 U.S.C.A. § 5121, 5121A (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The VCAA is not applicable to cases where the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). As this is the case here, the Board finds the provisions of the VCAA are not applicable to the present appeal and it is not required to address efforts to comply with the VCAA.  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

II. Contested Claim Procedures

VA rules include special procedural requirements for simultaneously contested claims.  Here, the appellant's siblings have also filed for substitution of claimant  due to the death of the Veteran; thus, these procedures are for application.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2015).  Review of the claims file, however, reveals that the applicable contested claims procedures have not been followed.  Specifically, the RO never provided the interested parties (the appellant and appellees) with appropriate notices and determinations related to the contested claim. 

Despite this procedural error, the Board nevertheless finds that it may proceed   with a determination on this appeal at the present time.  In this regard, the Board notes that none of the contested claimants are eligible for the benefit sought - i.e., substitution for the Veteran in any claim pending as of the date of his death.  Given these circumstances, there is no detriment to any claimant in deciding this appeal without notifying all interested parties of each claimant's contentions and/or reasons for denial.  

III.  Accrued Benefits

By way of history, the Veteran passed away in July 2010.  At the time of his death, he had a claim pending for an effective date prior to June 7, 2004, for an award of service connection for paranoid schizophrenia.

Upon the death of a veteran, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1). 

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2015).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(5).

In this case, the appellant has not met the threshold requirement of establishing standing to receive accrued benefits.  Initially, the appellant's birth certificate shows that he was born in 1977.  Therefore, as of the date of the Veteran's death, he was over the age of 23.  The appellant has never contended, and the evidence does not suggest, that he became permanently incapable of self-support prior to the age of 18.  Thus, the requirements of 38 C.F.R. § 3.57(a) are not established in this case and the appellant is not a "child" under 38 U.S.C.A. § 5121.  The appellant does  not meet the requirements of a child of the Veteran, or of any other category of qualifying relative, which would entitle him to the decedent's accrued benefits.  See Burris, supra.  

Nor does the record show that the appellant is entitled to accrued benefits as reimbursement as the person who bore the expense of last sickness and burial of  the Veteran.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5); see e.g., Wilkes v. Principi, 16 Vet. App. 237 (2002) (specifically noting that all expenses of the last sickness and burial had been paid in advance by the Veteran); Burris, supra, (noting that claim for accrued benefits was limited to the amount of accrued benefits in excess of the amount already paid for burial expenses).

In this case, the appellant submitted the claim for accrued benefits, but he has not claimed nor provided any evidence that he paid for the cost of the decedent's last illness, funeral, or burial in any part.  On the contrary, the record contains a claim for burial benefits from the Veteran's sister in which she indicates that no one has paid the balance of his burial expenses.  There is also a receipt for the Veteran's burial from the funeral home and, pertinent to this appeal, it appears to be addressed to the Veteran's sister, not the appellant.  Thus, payment cannot be made to the appellant because he has not shown that he bore the burden of the decedent's final expenses. 

In sum, the appellant has not established standing to receive any accrued benefits due the Veteran at the time of his death, either as a "child" of the decedent, as he does not meet the age requirements, or as reimbursement for expenses related to the Veteran's last illness, funeral, or burial, as he has not shown that carried the burden of paying for those expenses.  Thus, the appeal for accrued benefits must be denied.

IV.  Substitution

In August 2010, the appellant submitted a request to continue the Veteran's appeal pursuant to the then newly-enacted Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant    who dies on or after October 10, 2008).

Under 38 U.S.C.A. § 5121A , an eligible person may request to substitute as claimant for a veteran following his or her death for the purpose of processing any pending claims to completion.  Substitution differs from a traditional "accrued benefits" claim in that additional evidence and argument may be added to the claims file following the death of the veteran.  Cf. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. A request for substitution must be filed not later than one year after the date of a veteran's death and, as provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to     the claimant under section 5121(a) of this title . . .."  Id.; 38 U.S.C.A. § 5121A.

In the present case, there is no dispute that the appellant is the Veteran's biological son.  However, as discussed, according to his birth certificate, the appellant was born in 1977.  Thus, as of the date of the Veteran's death, he was over the age of 23. The appellant has never contended, and the evidence does not suggest, that he became permanently incapable of self-support prior to the age of 18.  Thus, the appellant is not a "child" under 38 U.S.C.A. § 5121 and therefore does not meet the criteria as a valid substitute claimant for the Veteran. 

The Board acknowledges the appellant's assertions that he is entitled to substitution as claimant on the basis that the Veteran is entitled to an earlier effective date of April 17, 1973, and that as of such date he was a "child."  However, as noted above, the criteria expressly state that the individual seeking benefits must meet the definition of "child" at the time of the veteran's (or payee's) death.  38 C.F.R. § 3.1000(d)(2).  Indeed, the regulations explicitly provide for payment of accrued benefits to "[h]is or her children" "[u]pon the death of a veteran."  38 C.F.R. § 3.1000(a)(1).  A child is defined in 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction within the meaning of § 3.57 at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2) (emphasis added).  Here, the appellant  was not a "child" as defined by VA regulations at the time of the Veteran's death.  Therefore, the appellant is not entitled to substitution as a "child" of the Veteran. 

The appellant also may not substitute as claimant for the Veteran as an individual who bore the expense of the Veteran's last sickness or burial.  See 38 C.F.R. § 3.1000(a)(4).  The Board notes that the appellant has never contended that he incurred any of the Veteran's last expenses and, in fact, the record contains a claim for burial benefits from the Veteran's sister in which she indicates that no one has paid the balance of his burial expenses.  There is also a receipt for the Veteran's burial from the funeral home and, pertinent to this appeal, it appears to be addressed to the Veteran's sister, not the appellant. 

In sum, insofar as the appellant does not meet the criteria as a person who would be eligible to receive accrued benefits due to the Veteran under section 5121(a), he is not eligible to be substituted as claimant for the Veteran in any claim pending as of the date of his death.  See 38 U.S.C.A. § 5121A.  As such, his claim for substitution is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law).



ORDER

Entitlement to accrued benefits is denied.

Entitlement to substitution as claimant due to the death of the Veteran is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


